Case 1:20-cv-03079-LTB Document 6 Filed 12/04/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-03079-GPG

ZACARIAS MOUSSAOUI,

       Plaintiff,

v.

RAMZI YUSUF,
MUSTAFA KAMAL, a/k/a Sheik Abu Hamza, and
ABU RAIB,

       Defendants.


                                ORDER OF DISMISSAL


       Plaintiff Zacarias Moussaoui is in the custody of the Bureau of Prisons, currently

incarcerated at Florence ADMAX. On October 13, 2020, he submitted pro se a Prisoner

Complaint asserting claims of conspiracy, obstruction of justice, and tampering with

witnesses. (ECF No. 1).

       On October 15, 2020, Magistrate Judge Gordon P. Gallagher ordered Mr.

Moussaoui to cure certain deficiencies if he wished to pursue any claims in this action.

(ECF No. 3). Specifically, Mr. Moussaoui was ordered to either pay the $400.000 filing

fee or to file a Prisoner’s Motion and Affidavit for Leave to Proceed Pursuant to 28

U.S.C. § 1915 on the court-approved form. (Id.). Additionally, Mr. Moussaoui was

instructed that he must submit accurate information for all sections of the court-

approved Prisoner Complaint form, including addresses for the defendants, and

Sections C., E., and F. (Id.). The Clerk of Court sent Mr. Moussaoui copies of the court-


                                             1
Case 1:20-cv-03079-LTB Document 6 Filed 12/04/20 USDC Colorado Page 2 of 3




approved forms and the applicable instructions. Magistrate Judge Gallagher warned

Mr. Moussaoui that the action would be dismissed without further notice if he failed to

cure the deficiencies within thirty days.

       On November 2, 2020, Plaintiff filed a Letter requesting the Court to order Trump

and/or FBI agents to allow him to access his money to pay the $400 court fee. (ECF No.

4). The Court denied his request (ECF No. 5), and informed Plaintiff (as he had been

previously informed), that if he does not have access to enough money to pay the filing

fee, he may submit a motion for leave to proceed in forma pauperis.

       Mr. Moussaoui has failed to cure the deficiencies as directed within the time

allowed. Therefore, the action will be dismissed without prejudice for failure to cure the

deficiencies.

       The Court also certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this order would not be taken in good faith and therefore in forma pauperis status will be

denied for the purpose of appeal. See Coppedge v. United States, 369 U.S. 438 (1962).

If Plaintiff files a notice of appeal, he also must pay the full $505 appellate filing fee or

file a motion to proceed in forma pauperis in the United States Court of Appeals for the

Tenth Circuit within thirty days in accordance with Fed. R. App. P. 24.

       Accordingly, it is

       ORDERED that the action is dismissed without prejudice pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure for failure to cure the deficiencies as directed. It

is




                                               2
Case 1:20-cv-03079-LTB Document 6 Filed 12/04/20 USDC Colorado Page 3 of 3




      FURTHER ORDERED that leave to proceed in forma pauperis on appeal is

denied without prejudice to the filing of a motion seeking leave to proceed in forma

pauperis on appeal in the United States Court of Appeals for the Tenth Circuit.

      DATED at Denver, Colorado, this 4th day of        December          , 2020.

                                         BY THE COURT:

                                         __s/Lewis T. Babcock_______________
                                         LEWIS T. BABCOCK, Senior Judge
                                         United States District Court




                                            3
